Title: To Thomas Jefferson from James Lyle, 3 November 1795
From: Lyle, James
To: Jefferson, Thomas



Dear Sir
Manchester Nov. 3d. 1795

I am just now favoured with yours, by your servant, and thank you for the information relative the affair of Harding.
One Linsey Coleman of Amherst Co. informs me he deliverd to Wm. Mitchel our then Collector, (before the War) a note of yours and Mr. Skipwiths to him L Coleman for about £70 odd pounds, he has no credit, by you or Mr. Skipwith for any such sum, Pray can you throw any light on this. Coleman says he has Wm. Mitchells receipt for the order, although I have never seen it. At your leisure I will be glad to know, if you remember any thing of the Transaction. I have not seen the Gentleman you mention. I just now recollect, Kinsolving called on me but did not like our price for the Tobacco. He told me the money was to be paid to me for you. I desired him to sell his tobacco in Richmond and bring the money or leave it with Wm. Mitchell at Richmond for me, but heard nothing of him after. I am Dear Sir Your Mo humle servt.

James Lyle

